COOK, Judge
(dissenting):
I have scrutinized the record and am satisfied that the accused was not prejudiced by the instruction in issue, especially as other instructions stressed that a finding of guilty depended upon whether the court members believed, beyond a reasonable doubt, that the purchase of a prohibited substance from the accused, to which the government witnesses testified, took place, in the face of accused’s testimony that he had never seen the government witnesses “before yesterday,” when he saw them “out in the hall.” See my separate opinion in United States v. Salley, 9 M.J. 189, 193 (C.M.A.1980). I would, therefore, affirm the decision of the United States Navy Court of Military Review.